ORDER
By opinion dated July 8, 2015, the Court disbarred respondent. In the Matter of Jones, 413 S.C. 29, 774 S.E.2d 467 (2015). The opinion further stated as follows:
Within thirty (30) days of the date of this order, respondent shall enter into a restitution plan with the Commission [on Lawyer Conduct] to pay restitution to the following persons and entity: Complainant A—$1,400,000; Complainant B— $1,300,000; and the Estate of Jane Doe—$13,002. Payments may be offset by any amount paid by respondent’s malpractice carrier and the Lawyers’ Fund for Client Protection (Lawyers’ Fund) and any amount previously paid by respondent. Respondent shall fully reimburse the Lawyers’ Fund for all claims paid on his behalf as required by Rule *184411(c)(2), SCACR, prior to his reinstatement to the practice of law.
Id. at 32, 774 S.E.2d at 468.
The Office of Disciplinary Counsel (ODC) has notified the Court that, subsequent to the issuance of the Court’s opinion, ODC determined the total amount owed to Complainant A is $216,421.68, the total amount owed to Complainant B is $1,260,000, and that the Estate of Jane Doe “is no longer owed any monies. The Estate has been made whole.” Consequently, ODC requests the Court amend its July 2015 opinion to reflect the correct amounts owed to Complainant A, Complainant B, and the Estate of Jane Doe. Respondent joins in the motion.
The Court amends its July 2015 opinion to state that the total amount owed to Complainant A is $216,421.68 and the total amount owed to Complainant B is $1,260,000. Respondent no longer owes any funds to the Estate of Jane Doe. In all other respects, the Court’s opinion shall remain in full force and effect.
/s/ Donald W. Beatty, C.J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
/s/ John Cannon Few, J.
/s/ George C. James, Jr., J.